Citation Nr: 0900910	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-30 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to April 22, 2004, 
for a grant of service connection for seizure disorder with 
syncope.

2.  Entitlement to an initial evaluation in excess of 40 
percent for seizure disorder with syncope.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1993 to February 
1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the North 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A February 2005 rating decision, 
in pertinent part, granted service connection for seizure 
disorder with syncope (claimed as blackouts).  A 40 percent 
evaluation was assigned for that disability, effective June 
3, 2004.  The veteran thereafter disagreed with the initial 
disability evaluation and the effective date assigned for the 
initial grant of service connection.  By a rating decision 
issued in January 2006, the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for chronic fatigue 
syndrome.

The Board finds that the issues on appeal are more accurately 
described as noted on the title page of this decision.

The veteran requested a Videoconference hearing before the 
Board.  The requested hearing was conducted by the 
undersigned Veterans Law Judge in September 2008.


FINDINGS OF FACT

1.  Testimony at a 1998 personal hearing that the veteran had 
"blackouts" raised an informal claim; that informal claim 
was considered following VA examinations, and an increased 
evaluation for headaches was granted, based on the reported 
symptoms.  
2.  No separate neurologic disorder was medically identified 
and no claim regarding additional disability manifested by 
"blackouts" remained pending after the veteran withdrew an 
appeal to the Board regarding the evaluation of headaches.    

3.  No claim for service connection for seizures was pending 
when the veteran submitted the April 2004 for service 
connection for seizure disorder underlying this appeal.

4.  The evidence demonstrates that the veteran has a loss of 
consciousness with jerking movements and loss of urinary 
control weekly.  

5.  At a September 2008 Videoconference hearing before the 
Board, and prior to the promulgation of a decision, the 
veteran requested withdrawal of the issue of service 
connection for chronic fatigue syndrome.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 22, 
2004 for a grant of service connection for a seizure disorder 
with syncope, have not been met.  38 U.S.C.A. § 5110(a) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 
(2008).

2.  The criteria for an initial evaluation of 100 percent for 
seizure disorder with syncope have been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.124a, Diagnostic Code (DC) 8910 
(2008).



3.  The criteria for withdrawal of the veteran's Substantive 
Appeal on the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for chronic fatigue syndrome have been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must address whether VA has met its statutory 
duties to provide the veteran with notice and assistance 
before addressing the legal and factual issues raised on 
appeal.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The Board notes that the duties to the claimant are not 
applicable when the issue presented is solely one of 
statutory interpretation and/or the claim is barred as a 
matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 
(2000) (claim that a Federal statute provides for payment of 
interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002), cert. denied, 537 U.S. 821 (2002).  In this case, 
the veteran requested that his substantive appeal to reopen a 
claim of entitlement to service connection for chronic 
fatigue syndrome be withdrawn.  Given the veteran's request, 
no further discussion of the duty to assist or duty to notify 
him is required as to the issue for which withdrawal is 
requested.  

Here, the veteran is challenging an initial evaluation 
assigned following the grant of service connection for a 
seizure disorder, and the effective date assigned for that 
grant of service connection.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before the claim for 
service connection for a seizure disorder was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.  

Duty to assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the veteran has been provided with several examinations 
as to his seizure disorder.  VA clinical records have been 
obtained.  The veteran has provided relevant private clinical 
records, and has not indicated that there are any other 
available records or alternative records which might be 
relevant to the claims addressed on the merits in this 
decision.  

The veteran has provided several statements on his own 
behalf.  He provided written argument and provided testimony 
before the RO in 2007 and before the Board in 2008.  The 
veteran has been afforded hearings on appeal, as well as the 
opportunity to provide written statements and argument.    

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  



1.  Effective date for grant of service connection for 
seizure disorder

The veteran contends that the award of service connection 
should be effective prior to April 22, 2004.  In particular, 
he contends that testimony about "blackouts" and "spells" 
raised an informal claim for service connection for a seizure 
disorder at the time of a VA hearing in 1998.  He contends 
that the claim remained unadjudicated and pending at the time 
he submitted a claim for service connection for seizures in 
2004.  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 C.F.R. § 3.151(a).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information or evidence was 
received by VA.  38 C.F.R. § 3.1(r).  The effective date of 
an award based on an original claim for compensation benefits 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

A 'claim' or 'application' is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  An informal claim is any communication indicating 
an intent to apply for one or more benefits.  38 C.F.R. § 
3.155.  Upon receipt of an informal claim, if a formal claim 
is not of record, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  Id.  

In determining when a claim was received, the Board must 
review all communications in the claims file that may be 
construed as an application or claim.  See 38 U.S.C.A. § 
7104(a); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

In July 1997, the veteran was granted service connection for 
migraine headaches, and a 10 percent evaluation was assigned, 
based on VA examination in April 1997 which disclosed a 
history of headaches lasting from 5 minutes to 1.5 hours, 
varying in intensity, occurring every week or two weeks.  At 
a personal hearing conducted in February 1998, the veteran's 
father testified that the veteran had "blackouts." 

The veteran had complained of episodes of loss of 
consciousness, sometimes as frequently a two to three per 
month, associated with migraine headaches but no other 
phenomenon (no jerking during the episodes, no tongue biting, 
no post-ictal phase0.  Based on the testimony regarding 
blackouts, VA examination was conducted.  
Electroencephalogram (EEG) examination of the brain conducted 
in February 1998 showed normal brain waves, both waking and 
sleeping.  The VA examiner concluded that the veteran's loss 
of consciousness episodes were due to pain, but there was no 
epileptiform activity.  Syncope was the assigned diagnosis.  

In August 1998, the RO increased the evaluation of migraine 
headaches based on syncopal episodes, increasing the 
evaluation from 10 percent to 30 percent.  The veteran 
continued the claim for an increased evaluation for this 
disorder, but the veteran disagreed only with the evaluation 
assigned for migraine headaches with syncope.  The veteran 
did not disagree with the determination that there was no 
syncopal disorder which was separable from the migraine 
headaches.  The veteran was also granted a total (100 
percent) disability evaluation on the basis of individual 
unemployability, effective in April 1998.  

On VA examination conducted in May 1998, neurologic 
examination disclosed no seizure disorder.  In a June 1998 
hearing, the veteran's father again testified that the 
veteran sometimes had blackouts," which were infrequent, but 
had caused him to have a car accident after service.  He 
testified that the veteran sometimes had "spells" or 
"blackouts" with his migraine headaches.  In August 2000, 
the Board Remanded the veteran's claim for an increased 
initial evaluation in excess of 30 percent for migraine 
headaches.  

The Board finds that this Board Remand subsumed the informal 
claim for a disability evaluation for "blackouts," 
including the RO's determination interpreting that informal 
claim as a claim for an increased evaluation for migraine 
headaches rather than a claim for service connection for a 
separate neurologic disorder.  Jones v. West, 194 F.3d 1345 
(1999); Dittrich v. West, 11 Vet. App. 10 (1998); Donovan v. 
Gober, 10 Vet. App. 404 (1997).  The veteran clearly raised 
an informal claim of some type through testimony at his 1998 
hearing.  However, after the RO interpreted this informal 
claim as a claim for an increased evaluation based on 
inclusion of symptoms of syncope and loss of consciousness as 
part of the migraine headache syndrome of symptoms, the 
veteran did not disagree with that characterization.  
Therefore, no additional appeal remained pending.  

In March 2001, neurologic examination was again conducted.  
No neurologic disability was identified.  The veteran was 
admitted for VA hospitalization in March 2001.  No 
"blackouts" or seizures were identified.  No neurological 
disorder was found.  The RO continued a 30 percent evaluation 
for migraine headaches, and a 50 percent evaluation for 
dysthymia, and assigned a total (100 percent) evaluation in 
the basis of individual unemployability, effective in April 
1998.

In July 2002, the veteran withdrew the claim for an 
evaluation in excess of 50 percent for his psychiatric 
disorder.  By a December 2002 Board decision, the Board noted 
that the veteran withdrew appeals as to all pending issues.  
That Board decision was not appealed, and became final.  The 
December 2002 Board decision encompassed all claims before 
the Board at that time, and no claim remained pending and 
unadjudicated.  Thus, the Board finds, as a matter of fact, 
that no unadjudicated claim for a separate grant of service 
connection for a seizure disorder, claimed as "blackouts," 
remained pending and unadjudicated after the Board issued the 
December 2002 decision.  

On April 22, 2004, the RO received medical evidence and 
argument regarding the veteran's medical complaints which 
eventually led to the grant of service connection for his 
seizure disorder.  That claim was granted in a February 2005 
rating decision. The award was effective as of the date of 
claim.   The Board has also considered whether any evidence 
of record prior to April 22, 2004, could serve as an informal 
claim in order to entitle the veteran to an earlier effective 
date, but has found none.  

The veteran may collaterally attack the Board's 2002 
decision, and all RO determinations subsumed within that 
Board decision, by raising a claim that there was clear and 
unmistakable error (CUE) in the December 2002 Board decision.  
The veteran has not yet raised such a claim.  The veteran's 
contention that 1998 testimony regarding "blackouts" raised 
an informal 1998 claim which remains open and unadjudicated 
at this time is not correct, as a matter of law or as a 
matter of fact.  As a matter of fact, the RO afforded the 
veteran several VA examinations as to the severity of 
headaches and the relationship of "blackouts" to headaches 
or to some other disorder, and no disability other than 
headaches was medically identified.  As a matter of law, the 
RO's determination that the claim for "blackouts" was 
properly evaluated as part of the claim for an increased 
evaluation for migraine headaches was subsumed in the Board's 
decisions in 2000 and 2002.

The evidence is not in equipoise to warrant a finding that a 
claim for a separate, compensable, evaluation for a seizure 
disorder which was informally raised at the time of a 
February 1998 personal hearing remains pending.  The 
preponderance of the evidence is against the claim.  As the 
evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim for an effective date prior to April 22, 2004 for a 
grant of service connection for seizure disorder with syncope 
is denied.  

2.  Increased initial evaluation for seizure disorder

By a rating decision issued in February 2005, service 
connection for a seizure disorder with syncope associated 
with migraine headaches, was granted.  A 40 percent initial 
evaluation was assigned under DC 8910, based on the veteran's 
description of his headaches.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  The Court also 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.  Since this appeal arises from the 
initial grant of service connection for a seizure disorder, 
the Board must consider whether the severity of a seizure 
disorder varied during the relevant period.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's epilepsy has been rated under DC 8910 
(epilepsy, grand mal).  Pursuant to DC 8910, epilepsy is 
rated under the general rating formula for major seizures, 
which provides ratings as follows:

? averaging at least 1 major seizure per month 
over the last year (100 percent); 

